         Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 1 of 26



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


RICKEY ROGERS                                                   :
                                                                :
               Plaintiff                                        :   CIVIL ACTION
                                                                :   NO. 3:19-CV-30103-KAR
v.                                                              :
                                                                :
STATE AUTOMOBILE CORPORATION                                    :
D/B/A STATE AUTO INSURANCE COMPANIES                            :
                                                                :
               Defendant                                        :   OCTOBER 22, 2019

                            DEFENDANT’S MEMORANDUM OF LAW
                           IN SUPPORT OF ITS MOTION TO DISMISS

       Defendant, Patrons Mutual Insurance Company of Connecticut (“Patrons” or

“Defendant”), incorrectly named as State Automobile Corporation d/b/a State Auto Insurance

Companies, files this Memorandum of Law in Support of its Motion to Dismiss Plaintiff’s

Complaint. Plaintiff’s Complaint should be dismissed for three reasons.

       First, the named defendant, “State Automobile Corporation d/b/a State Auto Insurance

Companies” did not issue the subject insurance policy to Plaintiff, and Plaintiff has named that

entity in error.   Patrons is an insurance company affiliated with State Automobile Mutual

Insurance Company (not the “State Auto” entity that Plaintiff has named), and it is Patrons that

issued the relevant policy. The named defendant is not affiliated with Patrons, State Automobile

Mutual Insurance Company, or any other company affiliated with State Automobile Mutual

Insurance Company. Patrons has previously advised Plaintiff of that mistaken identification.

Nonetheless, Plaintiff failed to amend his Complaint to name the correct party (Patrons).

Therefore, the complaint should be dismissed in its entirety.

       Second, even if Plaintiff cured the mistaken identity of the defendant, he has brought

impermissible direct-action liability claims against the insurer, rather than asserting liability
         Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 2 of 26



claims against the alleged tortfeasor. Massachusetts is not one of the few states (like Wisconsin)

that allows a direct-action claim against an insurer. Instead, Plaintiff must pursue negligence

claims against the tortfeasor before any liabilities attach to the tortfeasor’s insurer. Accordingly,

Counts I and II must be dismissed.

        Third, Count III of Plaintiff’s complaint is fatally flawed because it is derivative of the

impermissible direct-action claims that Plaintiff casts in Counts I and II and otherwise fails to

state a claim upon which any relief can be granted. Count III specifically asserts that defendant

insurer (albeit incorrectly named) violated Massachusetts law essentially by not paying a

disputed claim. However, as evidenced by Plaintiff’s mistaken filings, he has never pursued the

correct insurance entity (despite being advised of his mistake), has never properly pursued a

claim against the alleged tortfeasor responsible for his alleged damages, and otherwise bases the

allegations in Count III solely on bald accusations of “deceptive” and “unfair” practices, without

more.   Accordingly, Count III must be dismissed.

I.      BACKGROUND

        A.     Plaintiff has named an Incorrect Insurance Company as Defendant

        On July 30, 2019, Plaintiff filed his three-count “Complaint for Personal Injuries.” In

doing so, Plaintiff named only one defendant: State Automobile Corporation d/b/a State Auto

Insurance Companies.

        On October 2, 2019 and again on October 11, 2019, undersigned counsel wrote to

Plaintiff advising him that he named the incorrect insurance company. See Exhibit A at ¶ 8.

Specifically, counsel noted that Patrons (not State Automobile Corporation d/b/a State Auto

Insurance Companies) issued Policy No. BAP 2451418 to Hurley & David Inc. (the owner of the

subject vehicle), for the policy period of December 13, 2018 to December 31, 2019. See Exhibit

A at ¶ 6. Despite these letters, Plaintiff failed to amend his Complaint to name the correct party.


                                                 2
          Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 3 of 26




        B.       Plaintiff’s Direct-Action Negligence Claims Against the Insurer (Counts I
                 and II)

        Plaintiff’s Complaint alleges that, on March 4, 2018, he was sitting in his parked vehicle

when Ferrera Cesar drove a vehicle “maintained or controlled by Hurley” into the rear of

Plaintiff’s vehicle. Doc. 1 at ¶¶ 2, 8.1 Plaintiff alleges the driver’s (Cesar’s) negligence caused

the collision resulting in personal injuries to the Plaintiff. Doc. 1 at ¶ 12. Plaintiff did not file

suit against the driver (Cesar) or the driver’s employer (Hurley). Instead, Plaintiff filed a direct-

action against State Automobile Corporation d/b/a State Auto Insurance Companies asserting

negligence at Count I and negligent infliction of emotional distress at Count II.

        C.       Plaintiff’s “MGL Chapter 93A/176D” Claims (Count III)

        At Count III, Plaintiff alleges unfair settlement practices and bad faith pursuant to

Massachusetts Consumer Protection Act M.G.L. c. 93A, and Unfair and Deceptive Acts and

Practices in the Business of Insurance M.G.L. c. 176D for failure “to settle or even negotiate

with plaintiff regarding his personal injuries” and refusal “to tender any reasonable settlement

offer.” Doc. 1 at ¶¶ 20. 39. Plaintiff’s Count III specifically incorporates and references the

allegations the direct-action negligence claims against Defendant. Doc. 1 at ¶ 34.

II.     LEGAL STANDARD

        Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, a defendant may file a

pre-answer motion to dismiss claims in the plaintiff’s complaint for failure to state a claim upon

which relief can be granted. See F.R.C.P. 12(b)(6). “To survive a motion to dismiss, a complaint


1
         Patrons understands the subject motor vehicle accident actually occurred on or about February 19, 2019,
the driver’s name is Julio Cesar Ferreira, and the named insured under the Patrons policy is Hurley & David, Inc.
However, for purposes of this Motion to Dismiss, Patrons takes all factual allegations in Plaintiff’s Complaint as
true.


                                                        3
           Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 4 of 26



must contain sufficient factual matter, accepted as true, to “state a claim to relief that is plausible

on its face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although a court must consider non-

conclusory, factual allegations as true for purposes of the Motion, a court must also identify and

disregard allegations which are merely legal conclusions or “[t]hreadbare recitals of the elements

of a cause of action.” Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 12 (1st Cir. 2011).

       Under Rule 12(b)(6), a court generally is limited to considering the allegations of the

Complaint. However, the First Circuit has “recognized an exception to this rule ‘for documents

the authenticity of which are not disputed by the parties; for official public records; for

documents central to plaintiffs' claim; or for documents sufficiently referred to in the complaint,’

which courts may properly consider on 12(b)(6) motions.” Rivera v. Centro Medico de Turabo,

Inc., 575 F.3d 10, 15 (1st Cir. 2009) quoting Alternative Energy, Inc. v. St. Paul Fire and Marine

Ins. Co., 267 F.3d 30, 33 (1st Cir.2001);see also Penney v. Deutsche Bank Nat'l Tr. Co., No. 16-

CV-10482-ADB, 2017 WL 1015002, at *3 (D. Mass. Mar. 15, 2017) 2 (“When, as now, a

complaint's factual allegations are expressly linked to—and admittedly dependent upon—a

document (the authenticity of which is not challenged), that document effectively merges into the

pleadings and the trial court can review it in deciding a motion to dismiss under Rule 12(b)(6)”).

III.   ARGUMENT

       A.      Plaintiff’s Entire Complaint Should Be Dismissed Because State Automobile
               Corporation d/b/a State Auto Insurance Companies is Not the Correct
               Defendant.

       Plaintiff’s entire Complaint should be dismissed because the named Defendant is not the

proper Defendant in this case. See Curran v. City of Boston, 777 F. Supp. 116, 118 (D. Mass.

1991) (agreeing to dismiss entities who were improperly named as defendants); see also Lifchits


       2
               Unpublished Cases are attached hereto as Ex. B.



                                                     4
         Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 5 of 26



v. Progressive Corp., 2018 Mass. App. Div. 207 (Dist. Ct. 2018) (noting that plaintiff incorrectly

sued proper defendant United Financial Casualty Company as Progressive).

        As an exception to Rule 12(b)(6), this Court should consider the Affidavit of Josh

Meredith setting forth the proper insurance company from which Plaintiff seeks recovery in his

Complaint. That Affidavit provides that Patrons, not State Automobile Corporation d/b/a State

Auto Insurance Companies, issued a policy of insurance to Hurley & David, Inc., whose vehicle

was allegedly involved in the subject motor vehicle accident with Plaintiff. Ex. A at ¶¶ 4-6.

Additionally, Patrons is handling claims arising out of said accident. Id. at ¶ 7. Moreover,

Patrons twice wrote to Plaintiff requesting that he amend the Complaint to name Patrons but

Plaintiff failed to do so. Id. at ¶ 8.

        For this reason, Plaintiff’s Complaint, which is lodged solely against State Automobile

Corporation d/b/a State Auto Insurance Companies, which is not an entity affiliated with Patrons

or State Automobile Mutual Insurance Company, should be dismissed in its entirety for failure to

state a claim upon which relief may be granted as against this improperly-named party.

        B.      Negligence Counts I and II Should Be Dismissed Because Plaintiff’s Claims
                are Impermissible Direct-Action Claims.

        Even if Plaintiff had properly filed this Complaint against Patrons, Plaintiff’s negligence

and negligent infliction of emotional distress claims at Counts I and II must be dismissed as

insufficient as a matter of law. “It is established law in Massachusetts that an injured party may

not maintain a cause of action against a liability insurer for the actions of its insured.” Lifchits v.

Progressive Corp., 2018 Mass. App. Div. 207 (Dist. Ct. 2018) (citing Tessier v. State Farm Mut.

Ins. Co., 334 F. Supp. 807, 809 (1971), aff’d 458 F.2d 1299, 1300 (1st Cir. 1972) (recognizing

Massachusetts is not a “direct action” state, and affirming district court’s dismissal of negligence

claims against alleged tortfeasor’s insurer)). “An injured party’s right to proceed against the



                                                  5
            Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 6 of 26



insurer is a two-step process. First, a judgment must be obtained against the insured. Then, if

the judgment is not satisfied, the insurer may be pursued by a bill to reach and apply.” Id.

        In Counts I and II, Plaintiff alleges negligence and negligent infliction of emotional

distress claims against Defendant as the alleged insurer of “Hurley.” Such allegations are not

based upon any negligent act of Patrons itself, but based upon the alleged negligence of Patrons’

insured Hurley & David, Inc. and the driver (Cesar). Moreover, Plaintiff has not followed the

prescribed “two-step process” under Massachusetts law, the first step of which is for Plaintiff to

obtain a judgment against the insured. Because Massachusetts law does not recognize such a

claim against a liability insurer for the alleged actions of its insured, Plaintiff’s negligence claims

at Counts I and II are insufficient as a matter of law and must be dismissed.

        C.       Count III Should Be Dismissed Because Such Count is Lodged Against a
                 Misidentified Insurance Company, Derivative of Plaintiff’s Impermissible
                 Direct-Action Claims, and Based upon the Faulty Belief that Insurer Cannot
                 Challenge the Liability of its Insured.

        Plaintiff has brought the instant complaint against a party who did not issue any insurance

policies under a direct-action theory of recovery that does not exist under Massachusetts law.

Plaintiff then doubles down at Count III of his Complaint by asserting that the misidentified

insurance company violated Massachusetts Consumer Protection Act M.G.L. c. 93A 3, and Unfair

and Deceptive Acts and Practices in the Business of Insurance M.G.L. c. 176D.

        As an initial matter and as addressed in §§ A and B above, Count III should be dismissed

because it directs bad faith consumer fraud claims against an incorrect party: State Automobile

Corporation d/b/a State Auto Insurance Companies, not properly against Patrons. Furthermore,



        3
                  Chapter 176D provides no private remedy for individuals and Plaintiff’s claims should be
dismissed on that basis. See Travelers Ins. Co. v. Waltham Indus. Laboratories Corp., 722 F. Supp. 814, 831 (D.
Mass 1988), aff'd in part, rev'd in part, 883 F.2d 1092 (1st Cir. 1989) (“‘[w]hile Chapter 176D, § 3 has found
application through the more general provisions of Chapter 93A, it provides no private right of action.’”).



                                                      6
         Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 7 of 26



dismissal is warranted because the claims at Count III specifically incorporate (and indeed, are

derivative of) the impermissible direct-action claims articulated in Counts I and II. See Doc. 1 at

¶ 34; Pembroke Country Club, Inc. v. Regency Savings Bank, F.S.B., 62 Mass. App.Ct. 34, 40

(Mass. App. 2004) (dismissing Chapter 93A consumer fraud claim as “wholly derivative” of the

[insufficient] tortious interference claim); Pimental v. Wachovia Mortg. Corp., 411 F. Supp.2d

32, 40 (2006) (holding that since plaintiff failed to allege sustainable breach of contract and

negligence claims, there is no basis to find defendant liable under the Chapter 93A claim, which

is based upon unsustainable claims).

       Equally problematic, Plaintiff’s Count III seems to hinge upon Plaintiff’s belief that an

insurance company must pay claims and must not challenge or test the liability of its insured.

Here, Plaintiff has not even alleged or proven that the liability of Patrons’ insured is certain or

unchallengeable. Rather, Plaintiff summarily concludes that Defendant acted in bad faith for

failing to settle, without more. Doc. 1 at ¶¶ 20, 39. Of course, Patrons has the right to defend its

insured in a lawsuit, and Patrons would do so in a lawsuit where Plaintiff correctly and

appropriately brings a negligence claim against the insured.        That has not happened here.

Instead, Plaintiff complains that, because Patrons did not settle with him, Patrons necessarily

acted in “bad faith.” It cannot be “bad faith” or a consumer fraud violation for an insurer to

stand by and protect the rights of its insured. See Clegg v. Butler, 424 Mass. 413, 421 (Mass.

1997) (“Our decisions interpreting the obligations contained within G.L. c. 176D, § 3(9), in no

way penalize insurers who delay in good faith when liability is not clear and requires further

investigation.”)

         Plaintiff has failed to meet the necessary factual and procedural requisites for bringing a

claim sounding in consumer fraud or bad faith against an insurance company. First, Plaintiff




                                                 7
           Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 8 of 26



does not even bother to name the proper Defendant. Second, Plaintiff alleges negligence against

an improper insurance company Defendant in a state that does not permit direct-actions against

insurance companies. Third, Plaintiff’s bad faith claim is based upon mere disagreement or

displeasure with the tortfeasor’s insurance company, which cannot equate to a statutory

violation. For these three reasons, this Court must dismiss Count III of Plaintiff’s Complaint.

       Even if Plaintiff had properly stated a claim for consumer fraud violations (and he has

not), courts typically stay those claims pending the outcome of the underlying litigation. See

Vasquez v. Elco Administrative Services, No. CIV. A. 01-3029L, 2001 WL 1631535, at *2

(Mass. Super. 2001) (staying discovery relating solely to consumer protection claims until

underlying negligence claim has been decided). Therefore, to the extent this Court does not

dismiss Count III, it should stay this consumer fraud claim pending the outcome of the

underlying litigation.

IV.    CONCLUSION

       Plaintiff has failed to state legally cognizable claims in Counts I, II and III of his

Complaint because State Automobile Corporation d/b/a State Auto Insurance Companies is not

the correct Defendant in this case. Therefore, Plaintiff’s entire Complaint should be dismissed.

Even assuming Plaintiff had properly filed suit against Patrons, Plaintiff’s Complaint is still

subject to dismissal because a claimant may not directly proceed against an insurer for the torts

of its insured under Massachusetts law, and Plaintiff’s bad faith claim is derivative of an

impermissible direct-action claim.     For the foregoing reasons, Defendant Patrons Mutual

Insurance Company of Connecticut, incorrectly named as State Automobile Corporation d/b/a

State Auto Insurance Companies, respectfully requests that this Court grant its Motion to

Dismiss.




                                                8
         Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 9 of 26




                                      DEFENDANT,
                                      PATRONS MUTUAL INSURANCE COMPANY OF
                                      CONNECTICUT INCORRECTLY NAMED
                                      STATE AUTOMOBILE CORPORATION
                                      D/B/A STATE AUTO INSURANCE COMPANIES,

                                             /s/ Deborah Etlinger (565222)
                                             Deborah Etlinger (565222)
                                             Wolf, Horowitz & Etlinger, LLC
                                             750 Main Street, Suite 606
                                             Hartford, CT 06103
                                             (860) 724-6667
                                             detlinger@wolfhorowitz.com



                                CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing has been sent, via U.S. Mail, postage pre-

paid, to the following party on October 22, 2019.

Rickey Rogers
47 Gatewood Road
Springfield, MA 01119
Pro Se Plaintiff


                                                     /s/ Deborah Etlinger (565222)
                                                     Deborah Etlinger
190672




                                                 9
Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 10 of 26




                   EXHIBIT A
Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 11 of 26
Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 12 of 26
Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 13 of 26




                         EXHIBIT B
               Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 14 of 26


Penney v. Deutsche Bank National Trust Company, Not Reported in Fed. Supp. (2017)
2017 WL 1015002



                                                                the Court GRANTS in part and DENIES in part the
                 2017 WL 1015002                                Defendants’ motion to strike and Defendants’ motion to
   Only the Westlaw citation is currently available.            dismiss, and DENIES the Plaintiffs’ request for a
   United States District Court, D. Massachusetts.              preliminary injunction.

        Gerard M. PENNEY, et al., Plaintiffs
                      v.
       DEUTSCHE BANK NATIONAL TRUST
          COMPANY, et al., Defendants
                                                                   I. FACTUAL AND PROCEDURAL
            Civil Action No. 16-cv-10482-ADB                       BACKGROUND
                             |                                  The following facts are taken from Plaintiffs’ Amended
                    Signed 03/15/2017                           Complaint [ECF No. 21 (hereinafter, the “Complaint”) ]
                                                                and supplemented by materials incorporated into the
                                                                Complaint. See Rodi v. S. New England Sch. of L., 389
Attorneys and Law Firms                                         F.3d 5, 12 (1st Cir. 2004). The Plaintiffs are a married
                                                                couple living in Sandwich, Massachusetts. Complaint at
James Heggie, Law Offices of James J. Heggie, Quincy,           ¶¶ 1–2. On or about April 7, 1997, Donna and Gerard
MA, for Plaintiffs.                                             received the Property as grantees by a quitclaim deed and
                                                                took title as tenants by the entirety. Id. at ¶ 5. On or about
Joseph A. Farside, Jr., Krystle S. Guillory Tadesse, Locke      August 27, 2003, a Durable Power of Attorney was
Lord LLP, Providence, RI, John S. McNicholas, Korde &           recorded in the Barnstable County Registry of Deeds,
Associates PC, Lowell, MA, for Defendants.                      appointing Gerard as Donna’s attorney-in-fact. Id. at ¶ 6.
                                                                On or about July 25, 2005, Gerard executed an
                                                                “Adjustable Rate Note,” (the “Note”) with a “Balloon
                                                                Note Addendum” (the “Addendum”) with H&R Block
                                                                Mortgage Corporation as the lender. Id. at ¶ 8. This Note
                                                                was for a 30-year, $405,000 loan, which would reach
                                                                maturity in August 2035. Id.; [ECF No. 27-1 at 2]. Gerard
                                                                simultaneously executed a Mortgage on the Property as
            MEMORANDUM AND ORDER                                security for the Note.1 Complaint at ¶ 12. It is not apparent
                                                                from the pleadings why Gerard obtained this loan.

ALLISON D. BURROUGHS, U.S. DISTRICT JUDGE                       Gerard signed the Mortgage on behalf of Donna,
                                                                including an annotation that the execution on her behalf
*1 Plaintiffs Gerard and Donna Penney (individually,            was pursuant to a Power of Attorney dated March 20,
“Gerard” and “Donna,” and collectively, “Plaintiffs”)           2003. Id. at ¶¶ 12–15; see also [ECF No. 27-2 at 11].
filed suit against Deutsche Bank National Trust Company         Donna did not personally sign either the Note or the
(the “Bank”), in its capacity as the trustee for the            Mortgage, and was not involved in the application process
certificate holders of a mortgage-backed securities trust       for the loan. Id. at ¶¶ 14, 15. Plaintiffs allege that Gerard
that holds the mortgage to the Plaintiffs’ home located at      was told he had to sign Donna’s name on the Mortgage to
34 Anchor Drive, Sandwich, Massachusetts (the                   receive the loan. Id. at ¶ 15. The Plaintiffs further allege
“Property”), and Ocwen Loan Servicing, LLC (“Ocwen”),           that there was no Power of Attorney dated March 20,
the servicer of the loan for the Plaintiff’s home               2003, but state that a Durable Power of Attorney was
(collectively, the “Defendants”). This suit arises out of the   recorded on August 27, 2003. Complaint at ¶¶ 6–7. On or
threatened foreclosure of the Property.                         about October 6, 2006, Gerard executed a “Declaration of
                                                                Homestead” for the Property in his sole capacity and
Now pending before this Court is the Defendants’ Motion         recorded it in the Barnstable County Registry of Deeds.
to Dismiss for failure to state a claim [ECF No. 26], the       Id. at ¶ 16.2
Defendants’ Motion to Strike Gerard’s affidavit and
exhibits attached to Plaintiffs’ opposition to the motion to    *2 In May 2011, Donna was declared disabled. Id. at ¶¶ 6,
dismiss [ECF No. 33], and the Plaintiffs’ request for a         12. That same year, Gerard faced financial difficulties and
preliminary injunction, made in the Amended Complaint           fell behind on the mortgage payments. Id. at ¶ 17. The
[ECF No. 21 at ¶ 83(i) ]. For the reasons discussed below,      servicer on the loan, which the Court infers to be Ocwen,
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        1
               Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 15 of 26


Penney v. Deutsche Bank National Trust Company, Not Reported in Fed. Supp. (2017)
2017 WL 1015002

informed Gerard that he needed to apply for a loan               In their Complaint, the Plaintiffs allege the following
modification under “the settlement relating to the               causes of action: Declaratory Judgment on numerous
Massachusetts Attorney General and that his loan would           grounds (Count I); breach of contract (Count II); breach
be included in the settlement.” Id. at ¶ 18. Gerard applied      of the implied covenant of good faith and fair dealing
for a loan modification. Id. The Bank commenced                  (Count III); negligent and intentional infliction of
foreclosure proceedings on October 16, 2012, and                 emotional distress (Count IV); violation of federal and
scheduled a foreclosure sale for November 14, 2012. Id.          state debt collection practice laws (Count V); common
at ¶ 19. It is not clear what happened on that foreclosure       law recoupment (Count VI); and recoupment and
sale date, although there is no indication that the Plaintiffs   adjustment of the loan for the Property pursuant to
were foreclosed upon or lost their home. On September 3,         Massachusetts General Laws chapter 140D (Count VII).
2013, Ocwen offered Gerard a loan modification. Id. at ¶         [ECF No. 21]. The Defendants’ motion to dismiss seeks
20. Gerard responded that he could not make the loan             dismissal of all seven counts. [ECF No. 26].
payments under the offered modification because the
monthly payment amount would equal his entire monthly
income. Id. Ocwen agreed to reconsider the loan
modification if Gerard submitted an updated income
statement. Id. at ¶ 21. Gerard submitted the required
paperwork. Id. On August 14, 2014, Ocwen wrote to                   II. LEGAL STANDARD
Gerard that he had been denied a modification of his loan        To evaluate a complaint in the context of a motion to
for failing to submit documentation in a timely manner.          dismiss under Federal Rule of Civil Procedure 12(b)(6)
Id. at ¶ 22. The Plaintiffs allege that Ocwen represented to     (“Rule 12(b)(6)”), the Court first “disregard[s] statements
Gerard that he would be approved for a loan modification.        in the complaint that merely offer ‘legal conclusion[s]
Id. at ¶ 26. On February 12, 2016, the Bank’s attorneys          couched as ... fact[ ]’ or ‘threadbare recitals of the
wrote to the Plaintiffs informing them that it intended to       elements of a cause of action.’ ” Rodriguez-Ramos v.
put the Property up for auction on March 9, 2016 at 2:00         Hernandez-Gregorat, 685 F.3d 34, 40 (1st Cir. 2012)
PM. [ECF No. 13 at 20]. It is not clear what happened on         (quoting Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d
that date, although it appears from the most recently            1, 12 (1st Cir. 2011)). Then, all “remaining,
amended complaint, filed on June 16, 2016, that the              non-conclusory allegations are entitled to a presumption
Plaintiffs had not been foreclosed on as of that date.           of truth, and we draw all reasonable inferences therefrom
                                                                 in the pleader’s favor.” Id. The “make-or-break standard”
On March 2, 2016, Gerard and Donna filed suit in the             in evaluating the complaint “is that the combined
Barnstable County Superior Court in Massachusetts                allegations, taken as true, must state a plausible, not a
against the Bank. [ECF No. 13 at 18].3 They                      merely conceivable, case for relief.” Id. (quoting
simultaneously filed a motion for a temporary restraining        Sepulveda-Villarini v. Dep’t of Educ. of P.R., 628 F.3d
order and preliminary injunction to stop the imminent            25, 29 (1st Cir. 2010)).
foreclosure of the Property. [ECF Nos. 1-3 at 5, 13 at 15,
20]. The hearing in state court on the motion for a              *3 In deciding a Rule 12(b)(6) motion, a court is
temporary restraining order or preliminary injunction was        ordinarily limited to “the allegations contained within the
scheduled for March 8, 2016. [ECF No. 13 at 13–14]. On           four corners of the plaintiff’s complaint.” Young v.
March 8, 2016, the Bank removed the case from state              Lepone, 305 F.3d 1, 10–11 (1st Cir. 2002). A court may,
court to this Court. Id. at 24. Plaintiffs filed an amended      however, consider documents “outside of the pleadings
complaint on June 16, 2016. [ECF No. 21]. This                   where they are undisputed, central to plaintiffs’ claims,
Complaint includes a request for a temporary restraining         and sufficiently referred to in the complaint or
order or preliminary injunction. Id. at ¶ 83(i). On July 18,     incorporated into the movant’s pleadings.” Gilmore, 535
2016, the Defendants filed a motion to dismiss all counts        F.3d at 52; see also Young, 305 F.3d at 11. “When, as
in the Complaint for failure to state a claim [ECF No. 26],      now, a complaint’s factual allegations are expressly
which the Plaintiffs opposed [ECF No. 31]. In support of         linked to—and admittedly dependent upon—a document
their opposition to the motion to dismiss, the Plaintiffs        (the authenticity of which is not challenged), that
also filed an affidavit from Gerard and copies of                document effectively merges into the pleadings and the
mortgage-related documents. [ECF Nos. 32, 32-1, 32-2].           trial court can review it in deciding a motion to dismiss
On August 10, 2016, the Defendants filed a motion to             under Rule 12(b)(6).” Beddall v. State St. Bank and Trust
strike the affidavit and mortgage-related documents [ECF         Co., 137 F.3d 12, 17 (1st Cir. 1998); see also Claudio-de
No. 33], which the Plaintiffs opposed [ECF No. 37].              León v. Sistema Universitario Ana G. Méndez, 775 F.3d
                                                                 41, 46 (1st Cir. 2014); Carrero-Ojeda v. Autoridad De
                                                                 Energía Eléctrica, 755 F.3d 711, 716–17 (1st Cir. 2014).
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
               Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 16 of 26


Penney v. Deutsche Bank National Trust Company, Not Reported in Fed. Supp. (2017)
2017 WL 1015002

The Mortgage, Note, and Addendum are central to the             27-1, 27-2] with [ECF Nos. 32-2]. Exhibit A will be
Plaintiffs’ claims and referred to in the Complaint. There      struck because it was not referred to in the Complaint and
is no dispute as to the authenticity of the copies of the       is not susceptible to judicial notice. Accordingly, the
Mortgage, Note, and Addendum attached to the                    Defendants’ motion to strike is denied as it pertains to
Defendants’ motion to dismiss. Therefore, the Court may         Exhibit B, but granted as to Exhibit A.
refer to the Mortgage, Note, and Addendum when ruling
on the Defendants’ motion to dismiss.




                                                                            b. Count II (Breach of Contract)
  III. DISCUSSION
                                                                Plaintiffs argue two theories of breach of contract: first,
                                                                that the Defendants breached the contract memorialized
                                                                by the Note and Addendum, and second, that they also
                                                                breached agreements made during the loan modification
          a. The Defendants’ Motion to Strike                   negotiations. Complaint at ¶¶ 42–44. Specifically,
                                                                Plaintiffs allege that “the addendum and the Note taken
The Defendants moved to strike [ECF No. 33] the                 together did create a right for Gerard Penney to pay the
affidavit written by Gerard and accompanying exhibits           loan in full on the maturity date, or in the alternative for
pertaining to the mortgage of the Property that were filed      the twelve months preceding the maturity date and the
with the Plaintiffs’ opposition to the motion to dismiss        actions of the Bank and its agent’s breached this right.”
[ECF Nos. 32, 32-1, 32-2]. The Defendants argue that the        Id. at ¶ 43. The Plaintiffs also argue that Ocwen breached
affidavit amends the Complaint without complying with           agreements it reached with Gerard during the loan
Federal Rule of Civil Procedure 15(a) (“Rule 15(a)”). In        modification process. Id. at ¶ 44. The Defendants assert
opposition to the motion to strike, the Plaintiffs argue that   that the Plaintiffs do not properly allege the existence of a
the motion should be summarily dismissed for failure to         contract that allows them to default and remain in default
comply with the local rules and that the affidavit should       until maturity or one that entitles them to a loan
not be dismissed because it only clarifies the pleadings.       modification. [ECF No. 27 at 7–8].

Although the Court may use certain documents to                 Plaintiffs do not dispute that Massachusetts law governs
supplement the factual allegations of the complaint on a        the construction of the contracts in this case. See Wilson
motion to dismiss, see Butler v. Balolia, 736 F.3d 609,         v. HSBC Mortg. Servs., 744 F.3d 1, 5 (1st Cir. 2014)
611 (1st Cir. 2013), Gerard’s affidavit does not fall within    (applying Massachusetts law when parties did not dispute
this narrow category of documents. See U.S. Bank Nat’l          that “Massachusetts law applies to all substantive issues
Ass’n v. James, No. 09-89-P-S, 2009 WL 2448578, at              in th[e] case”); [ECF No. 27-2 at 5]. “In order to state a
*3–4 (D. Me. Aug. 9, 2009) (striking affidavit attached to      viable breach of contract claim under Massachusetts law,
opposition to motion to dismiss because it was not a            plaintiffs must prove that [1] a valid, binding contract
document the court could review at that stage of the case).     existed, [2] the defendant breached the terms of the
Rather, Gerard’s affidavit touches on many of the               contract, and [3] the plaintiffs sustained damages as a
allegations from the Complaint and effectively functions        result of the breach.” Brooks v. AIG SunAmerica Life
as an amendment to the Complaint. Rule 15(a) lays out           Assur. Co., 480 F.3d 579, 586 (1st Cir. 2007); see also
the procedure a party must follow to amend a complaint          Bulwer v. Mount Auburn Hosp., 46 N.E.3d 24, 39 (Mass.
before trial. It states that “a party may amend its pleading    2016).
only with the opposing party’s written consent or the
court’s leave.” Fed. R. Civ. P. 15(a)(2). Plaintiffs have       Courts may examine a contract’s terms at the motion to
obtained neither the opposing party’s written consent nor       dismiss stage to determine if the plain terms of the
this Court’s leave. Accordingly, the Defendants’ motion         contract contradict a plaintiff’s allegations. See Young v.
to strike is granted as to the affidavit.4                      Wells Fargo Bank, N.A., 717 F.3d 224, 232 (1st Cir.
                                                                2013) (examining contract’s plain terms to determine that
*4 The Court will not, however, strike Exhibit B attached       plaintiff failed to state a breach of contract claim based on
to the affidavit. Exhibit B contains documents relating to      the particular theory advanced); see also Clark v. Janssen
the Mortgage that were already filed by the Defendants as       Pharms., Inc., 606 Fed.Appx. 592, 594 (1st Cir. 2015)
exhibits to their motion to dismiss. Compare [ECF Nos.          (affirming district court’s dismissal of a contract suit

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       3
              Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 17 of 26


Penney v. Deutsche Bank National Trust Company, Not Reported in Fed. Supp. (2017)
2017 WL 1015002

pursuant to Rule 12(b)(6) when the plain terms of the          “current on [his] monthly payments.” [ECF No. 27-1 at
contract undermined the plaintiff’s cause of action);          5]. The Plaintiffs do not argue that there is some other
Amerifirst Bank v. TJX Cos. Inc. (In re TJX Cos. Retail        contract or any implied terms that could plausibly give
Sec. Breach Litig.), 564 F.3d 489, 499–500 (1st Cir.           rise to the alleged right that directly contradicts the plain
2009) (same); Henning v. Wachovia Mortg., FSB, 969 F.          terms of the Note, Addendum, and Mortgage.
Supp. 2d 135, 147 (D. Mass. 2013) (reasoning that
“[w]hen such documents [mortgage and note] contradict          *5 Furthermore, on the plain terms of the Note, there is no
allegations in the complaint, the documents trump the          right to repay the loan within the twelve months
allegations,” and dismissing breach of contract claim          preceding August 1, 2035. The only mention of that time
where allegation was “flatly contradicted by the terms of      period is in the Addendum, which states that one of the
the mortgage and note”); Suthers v. Amgen, Inc., 441 F.        conditions for a new loan from the same lender upon
Supp. 2d 478, 484 (S.D.N.Y. 2006).                             maturity is that the Plaintiffs not be thirty days or more
                                                               late on any monthly payments in the twelve months
                                                               leading up to August 1, 2035. Id. at 5. Thus, it is one of
                                                               the prerequisites before the conditional right to refinance
                                                               is triggered, but does not create a right to not make any
                                                               payments until the year leading up to the maturity date.
                                                               Accordingly, because Plaintiffs’ breach of contract claim
    i. The breach of contract claim based on the loan          against the Bank is contradicted by the express terms of
                       documents                               the Note, Addendum, and Mortgage, Count II fails to state
                                                               a breach of contract claim based on the theory that the
Plaintiffs first argue that they had a right to remain in
                                                               loan documents created a right for the Plaintiffs to remain
default without the threat of foreclosure until the maturity
                                                               in default until the Maturity Date. See Amerifirst Bank,
date, or, alternatively, until twelve months preceding the
                                                               564 F.3d at 499 (affirming dismissal of a breach of
maturity date. The plain terms of the Note, Addendum,
                                                               contract claim when the contract at issue explicitly
and Mortgage make clear that Plaintiffs did not have a
                                                               undermined the cause of action).
right to fail to make monthly payment on the loan until
the maturity date or until twelve months before. The Note
requires the Plaintiffs to “pay principal and interest by
making payments every month.” [ECF No. 27-1 at 2]. The
Note also specifies that the borrower “will make these
payments every month, in addition to a final Balloon
Payment payable at Maturity as referenced in the attached          ii. The breach of contract claim based on the loan
Balloon Note Addendum, until [he] ha[s] paid all of the                        modification negotiations
principal and interest and any other charges described
below that [he] may owe under this Note.” Id. at ¶ 3. The      Plaintiffs next allege that Gerard and Ocwen formed a
Note further states that “[i]f [the borrower] do[es] not pay   contract to modify the loan to reflect Gerard’s income and
the full amount of each monthly payment on the date it is      preserve his ownership of the Property and that Ocwen
due, [he] will be in default.” Id. at ¶ 7. The Mortgage        then breached the contract, resulting in the Bank initiating
secures the debt evidenced in the Note, allowing               foreclosure proceedings. Complaint at ¶ 44. Defendants
foreclosure if the borrower defaulted. See [ECF No. 27-2       argue that no such agreement to modify the loan existed
at ¶ 21]. The Mortgage also states that “Borrower shall        and is not sufficiently alleged.
promptly pay when due the principal of and interest on
the debt evidenced by the Note and any prepayment and          To prevail on a breach of contract claim under
late charges due under the Note.” [ECF No. 27-2 at ¶ 1].       Massachusetts law, “a plaintiff must demonstrate that
The Plaintiffs’ reference to the portion of the Note that      there was an agreement between the parties; the
reads that “this loan is payable in full at maturity” does     agreement was supported by consideration; the plaintiff
not alter the clear requirements that the borrower make        was ready, willing, and able to perform his or her part of
monthly payments on the principal. Thus, the Note and          the contract; the defendant committed a breach of the
Mortgage plainly require payment by the maturity date via      contract; and the plaintiff suffered harm as a result.”
monthly payments and the final balloon payment, not            Bulwer, 46 N.E.3d at 39. “Contract formation requires a
merely payment on the maturity date. Finally, the              bargain in which there is a manifestation of mutual assent
conditional right to refinance described in the Addendum       to the exchange.” I & R Mech., Inc. v. Hazelton Mfg. Co.,
is determined at the Maturity Date and is explicitly           817 N.E.2d 799, 802 (Mass. App. Ct. 2004). During
conditional upon, among other things, the borrower being       negotiations, “[a] substantial variation in contract terms

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      4
              Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 18 of 26


Penney v. Deutsche Bank National Trust Company, Not Reported in Fed. Supp. (2017)
2017 WL 1015002

incident to a purported acceptance is not a binding            copy of the agreement after crossing out sections relating
acceptance but a counter offer,” Mass. Hous. Fin. Agency       to fees he had to pay). Accordingly, Count II, based on
v. Whitney House Assocs., 638 N.E. 2d 1378, 1380–81            the loan modification negotiations, fails to state a claim
(Mass. 1994), while a “comment, purported clarification,       for which relief can be granted, and is therefore
or expression of dissatisfaction appended to an                dismissed.
endorsement of acceptance” is considered a full
acceptance. Id. at 1381.

Plaintiffs allege that in 2011, Ocwen informed Gerard that
he needed to apply for a loan modification. Although
Gerard applied for the loan modification, the Bank
nonetheless commenced foreclosure proceedings on               c. Count III (Breach of the Implied Covenant of Good
October 16, 2012. Complaint at ¶¶ 18–19. On September                         Faith and Fair Dealing)
3, 2013 Ocwen offered Gerard “a loan modification with
                                                               *6 In Count III, the Plaintiffs assert that the Defendants
a payment amount of $2607.25” per month. Id. at ¶ 20.
                                                               breached the implied covenant of good faith and fair
Plaintiffs further allege that “Gerard contacted Ocwen and
                                                               dealing by using their “superior power ... [to] threaten and
informed Ocwen that he accepted the modification but
                                                               destroy the plaintiff’s rights under the agreements”
that there must be a mistake as he could not afford the
                                                               between the parties. Complaint at ¶ 54. The Plaintiffs do
monthly payment which was 100% of his monthly
                                                               not specify against which defendant Count III is alleged.
income.” Id. Ocwen agreed to reconsider the loan
                                                               The Court interprets Count III as against both Defendants.
modification and “instructed him to submit an updated
income statement that would modify the monthly amount
                                                               In Massachusetts, “[e]very contract implies good faith and
due.” Id. at ¶ 21. “Gerard submitted the required
                                                               fair dealing between the parties to it.” Anthony’s Pier
paperwork and agreed to this modification of the accepted
                                                               Four, Inc. v. HBC Assocs., 583 N.E.2d 806, 820 (Mass.
agreement.” Id. On August 14, 2014, Ocwen sent Gerard
                                                               1991) (quoting Warner Ins. Co. v. Comm’r of Ins., 548
a letter “stating that he had been denied a modification for
                                                               N.E.2d 188, 192 n.9 (Mass. 1990)). “The covenant of
failing to submit timely documentation despite the fact
                                                               good faith and fair dealing provides that ‘neither party
that he had submitted the documentation as requested
                                                               shall do anything that will have the effect of destroying or
prior by Ocwen.” Id. at ¶ 22.
                                                               injuring the right of the other party to the fruits of the
                                                               contract.’ ” T.W. Nickerson, Inc. v. Fleet Nat’l Bank, 924
Even construing these facts in the light most favorable to
                                                               N.E.2d 696, 704 (Mass. 2010) (quoting Anthony’s Pier
Plaintiffs, they have not sufficiently alleged the existence
                                                               Four, Inc., 583 N.E.2d at 806). The “scope of the
of a contract between them and Ocwen to modify the
                                                               covenant is only as broad as the contract that governs the
loan. Although Ocwen made an offer to modify the loan
                                                               particular relationship.” Ayash v. Dana-Farber Cancer
with a certain monthly payment amount, Gerard rejected
                                                               Inst., 822 N.E.2d 667, 684 (Mass. 2005). Claims of
the offer when he declined to pay the specified amount.
                                                               breach of the implied covenant of good faith and fair
His subsequent request to pay a lower monthly payment
                                                               dealing also require “conduct taken in bad faith either to
constituted a counteroffer. See Mass. Hous. Fin. Agency,
                                                               deprive a party of the fruits of labor already substantially
638 N.E. 2d at 1380–81. “A notice of acceptance that is in
                                                               earned or unfair leveraging of the contract terms to secure
any respect conditional ... is not an operative notice of
                                                               undue economic advantage.” Christensen v. Kingston
acceptance.” Christian v. Edelin, 843 N.E.2d 1112, 1115
                                                               Sch. Comm., 360 F. Supp. 2d 212, 226 (D. Mass. 2005).
(Mass. App. Ct. 2006) (quoting 3 Corbin on Contracts §
11.8, at 529–30 (rev. ed. 1996)); see also Moss v. Old
                                                               Here, Plaintiffs have failed to sufficiently allege what
Colony Trust Co., 140 N.E. 803, 806 (Mass. 1923) (“[A]
                                                               conduct Defendants engaged in to breach the implied
conditional acceptance or one that varies from the offer in
                                                               covenant and what contract underlies the claim. To the
any substantial respect is in effect a rejection and is the
                                                               extent Plaintiffs rely on the same conduct that underlies
equivalent of a new proposition.”). Ocwen did not accept
                                                               the breach of contract claim in Count II, Count III fails
Gerard’s counteroffer, and there was therefore no contract
                                                               because, as explained above, Plaintiffs have not
between Ocwen and the Plaintiffs. Cf. Eisenberg v.
                                                               adequately alleged a breach of contract. See Ayash, 822
Ocwen Loan Servicing, LLC, 2010 U.S. Dist. Lexis
                                                               N.E.2d at 684; McCusker v. Ocwen Loan Servs., LLC,
119553, at *8–9 (D. Md. Nov. 10, 2010) (granting
                                                               No. 14-cv-13663, 2015 WL 4529986, at *6 (D. Mass.
summary judgment to Ocwen on a contract claims based
                                                               July 27, 2015) (holding that Ocwen cannot breach the
on a loan modification agreement and holding the plaintiff
                                                               implied covenant of good faith and fair dealing with
merely made a counteroffer to Ocwen when he signed a
                                                               regard to a mortgage because it is not a party to the

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     5
               Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 19 of 26


Penney v. Deutsche Bank National Trust Company, Not Reported in Fed. Supp. (2017)
2017 WL 1015002

mortgage). Accordingly, Count III is dismissed.                 could not have existed but for a manifested intent, then
                                                                contract law should be the only theory upon which
                                                                liability would be imposed.” Treadwell, 666 F. Supp. at
                                                                289 (quoting W. Prosser & W. Keeton, Torts § 92, at 655
                                                                (5th ed. 1984)); see also Anthony’s Pier Four, Inc. v.
                                                                Crandall Dry Dock Engineers, Inc., 489 N.E.2d 172, 175
                                                                (Mass. 1986). Accordingly, the NIED claim is dismissed.
d. Count IV (Negligent and/or Intentional Infliction of
                Emotional Distress)                             Plaintiffs also allege that the Defendants intentionally
                                                                inflicted emotional distress upon them. In order to
The Plaintiffs allege both negligent infliction of emotional
                                                                successfully plead IIED under Massachusetts law, a
distress (“NIED”) and intentional infliction of emotional
                                                                plaintiff must allege:
distress (“IIED”). They argue that Defendants had an
affirmative duty under state and federal law “to take             (1) that the actor intended to inflict emotional distress
certain actions” and willfully breached this duty.                or that he knew or should have known that emotional
Complaint at ¶¶ 59–60. Defendants argue that this count           distress was the likely result of his conduct; (2) that the
should be dismissed because Plaintiffs have failed to             conduct was “extreme and outrageous,” was “beyond
plead a plausible claim for either IIED or NIED. Under            all possible bounds of decency” and was “utterly
Massachusetts law, to successfully plead NIED, a plaintiff        intolerable in a civilized community,” (3) that the
must allege the following elements: “(1) negligence; (2)          actions of the defendant were the cause of the
emotional distress; (3) causation; (4) physical harm              plaintiff’s distress; and (4) that the emotional distress
manifested by objective symptomatology; and (5) that a            sustained by the plaintiff was “severe” and of a nature
reasonable person would have suffered emotional distress          “that no reasonable man [or woman] could be expected
under the circumstances of the case.” Payton v. Abbott            to endure it.”
Labs, 437 N.E.2d 171, 181 (Mass. 1982); see also
Gutierrez v. Mass. Bay Transp. Auth., 772 N.E.2d 552,           Agis v. Howard Johnson Co., 355 N.E.2d 315, 318–19
566 (Mass. 2002). The first element of NIED, negligence,        (Mass. 1976) (internal citations omitted); see also Roman
requires that the Defendants owe a duty to the Plaintiffs.      v. Trustees of Tufts College, 964 N.E.2d 331, 341 (Mass.
See Jupin v. Kask, 849 N.E.2d 829, 834–35 (Mass. 2006).         2012). “Liability has been found only where the conduct
                                                                has been so outrageous in character, and so extreme in
Here, the Plaintiffs do not plausibly plead that the            degree, as to go beyond all possible bounds of decency,
Defendants owed them a duty of care. They allege that           and to be regarded as atrocious, and utterly intolerable in
“Defendants were under an affirmative duty pursuant to          a civilized community.” Restatement (Second) of Torts, §
State and Federal law, rule, and regulation [sic] and by        46 cmt. d.5
contract to take certain actions.” Complaint at ¶ 59.
However, “[t]he relationship between a borrower and             The Plaintiffs have not sufficiently pleaded any of the
lender does not give rise to a duty of care under               elements of IIED. The Complaint contains no allegations
Massachusetts law.” MacKenzie v. Flagstar Bank, FSB,            that permit the inference that either the Bank or Ocwen
738 F.3d 486, 495 (1st Cir. 2013). Further, “statutory or       acted with intent to inflict emotional distress, no
regulatory violations cannot give rise to a negligence          allegations plausibly establishing “extreme and
claim when there is no independent duty of care between         outrageous” conduct, and no allegations showing a causal
the parties,” although such violations may be evidence of       link between any intentional actions of the Defendants
a breach of a duty. Id. at 495. Thus, any theory of             and the Plaintiffs’ emotional distress. Further, being
negligence based solely on a violation of a statute, rule, or   “emotionally devastated” by problems associated with
regulation—without an independent duty—fails under              foreclosure of one’s home does not sufficiently support a
Massachusetts law.                                              showing of extreme and outrageous conduct. Young, 717
                                                                F.3d at 240; see also McCusker, 2015 WL 4529986, at *7
*7 Further, under Massachusetts law, a contract does not        (“Courts applying Massachusetts law have consistently
create a duty of care for the purposes of tort law. Doe v.      dismissed IIED claims when defendants communicate
Tr. of B.C., No. 15-cv-10790, 2016 WL 5799297, at *27           with plaintiffs regarding foreclosure and/or loan
(D. Mass. Oct. 4, 2016) (“tort obligations ‘are imposed by      modification because this behavior does not rise to the
law, independent of the promises’ of contractual duties”)       level of ‘extreme and outrageous.’ ”). Accordingly, Count
(quoting Treadwell v. John Hancock Mut. Life Ins. Co.,          IV is dismissed.
666 F. Supp. 278, 289 (D. Mass. 1987)). “[I]f the alleged
obligation to do or not to do something that was breached

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       6
               Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 20 of 26


Penney v. Deutsche Bank National Trust Company, Not Reported in Fed. Supp. (2017)
2017 WL 1015002

                                                                35A(h) and 35B without any supporting factual
                                                                allegations. Therefore, Plaintiffs fail to allege sufficient
                                                                facts regarding how Defendants’ conduct violated state
                                                                law.
   e. Count V (Violations of State and Federal Debt
              Collection Practice Laws)                         The Plaintiffs’ citation to 15 U.S.C. § 1692k is also
                                                                unavailing. Section 1692k creates a private cause of
In Count V, the Plaintiffs allege that the Defendants
                                                                action for any violations of the Fair Debt Collection
violated state and federal debt collection practice laws,
                                                                Practices Act (“FDCPA”), 15 U.S.C. § 1692k(a), but the
but do not cite to any specific statutes, rules, or
                                                                violations of the FDCPA that can be sued for are
regulations regarding debt collection practices. Count V
                                                                contained in other sections of the FDCPA. Plaintiffs do
cites only “G.L. 244 and G.L. 183,” Complaint at ¶ 66,
                                                                not identify which provisions of the FDCPA the
which the Court interprets to refer to Massachusetts
                                                                Defendants failed to comply with. See Tourgeman v.
General Laws chapters 244 (entitled “Foreclosure and
                                                                Collins Fin. Servs., 755 F.3d 1109, 1117 (9th Cir. 2014)
Redemption of Mortgages”) and 183 (entitled “Alienation
                                                                (illustrating that § 1692(k) creates the private cause of
of Land”). In addressing Count V in their opposition to
                                                                action for violations of substantive provisions of the
the motion to dismiss, Plaintiffs cite to Massachusetts
                                                                FDCPA contained in other sections). Accordingly, Count
General Laws chapter 244, § 35A(h),6 § 35B, and 15
                                                                V is dismissed.
U.S.C. § 1692k. [ECF No. 31 at 11, 12, 16]. Defendants
argue that Count V should be dismissed because Plaintiffs
fail to specify what debt collection laws Defendants
violated, there are no allegations to support these claims,
and the damages alleged are too speculative.

*8 Federal Rule of Civil Procedure 8(a)(2) (“Rule                      f. Count VI (Common Law Recoupment)
8(a)(2)”) requires that a complaint contain “a short and
plain statement of the claim showing that the pleader is        In Count VI, the Plaintiffs claim the right to “common
entitled to relief.” Fed. R. Civ. P. 8(a)(2). The purpose of    law recoupment” with regard to their mortgage. In
a clear and succinct pleading is to give a defendant fair       Massachusetts, common law recoupment is the right of “a
notice of the claim and its basis, and to provide an            defendant, facing suit for nonpayment on a contract, to
opportunity for a cogent answer and defense. See Ruiz           assert defensively within the same action a claim for
Rivera v. Pfizer Pharm., LLC, 521 F.3d 76, 84 (1st Cir.         damages due to the plaintiff’s own nonperformance of the
2008); Ocasio-Hernandez, 640 F.3d at 8 (explaining that,        same contract.” May v. SunTrust Mortg., Inc., 7 N.E.3d
following Twombly, “the propriety of dismissal under            1036, 1041–42 (Mass. 2014). A defense of recoupment
Rule 12(b)(6) turns on the complaint’s compliance with          credits the obligations of a plaintiff against those of the
Rule 8(a)(2)”). Courts have dismissed complaints that           defendant to extinguish the plaintiff’s claim. Id.;
allege a violation of a statute but that failed to adequately   DiVittorio v. HSBC Bank USA, NA (In re DiVittorio),
specify what parts of the statute a defendant violated. See,    670 F.3d 273, 289 (1st Cir. 2012). Recoupment at
e.g., Bielma v. Bostic, No. 15cv1606-MMA, 2016 U.S.             common law was “a defendant’s claim” that could
Dist. LEXIS 152, at *43, 2016 WL 29624 (S.D. Cal. Jan.          “reduce or extinguish the plaintiff’s claim, but it could not
4, 2016) (holding that a count in a complaint that cited to     result in an affirmative recovery for the defendant.” May,
an entire chapter of the California Government Code was         7 N.E.3d at 1041 (quoting Bose Corp. v. Consumers
insufficient under Rule 8); Lopez v. Chase Bank USA,            Union of U.S., Inc., 326 N.E.2d 8, 10 (Mass. 1975)).
N.A., No. 8:13–CV–1895–T–17MAP, 2014 WL 690282,                 Plaintiffs merely state in conclusory fashion that they
at *1 (M.D. Fla. Feb. 20, 2014) (holding that a count in a      assert recoupment as a defensive cause of action, but fail
complaint that cited to an entire chapter of the Florida        to argue that they may properly do so in this proceeding.
Statutes was insufficient under Rule 8).                        The First Circuit has indicated that non-judicial
                                                                foreclosure proceedings, which appear to be at issue here,
Sections 35A(h) and 35B are lengthy, and the Court              are likely not actions to which an individual may raise a
“cannot readily discern from the pleadings which                right in recoupment. See In re DiVittorio, 670 F.3d at 290
violation [the Plaintiffs] intended to allege.” Foley v.        n.12 (citing Kelly v. Deutsche Bank Nat’l Trust Co., 789
Wells Fargo Bank, N.A., 772 F.3d 63, 78–79 (1st Cir.            F.Supp.2d 262, 266–67 & n.6 (D. Mass. 2011) and Ortiz
2014) (addressing a similar pleading problem in a §§ 35A        v. Accredited Home Lenders, Inc., 639 F.Supp.2d 1159,
and 35B case). In their opposition, Plaintiffs simply state     1164–65 (S.D. Cal. 2009)). Therefore, Count VI is
the conclusion that Defendants disregarded all of §§            dismissed.

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       7
              Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 21 of 26


Penney v. Deutsche Bank National Trust Company, Not Reported in Fed. Supp. (2017)
2017 WL 1015002

                                                              unenforceable against Donna and thus no foreclosure of
                                                              the Property can go forward. Although the focus of Count
                                                              I seems to be Donna’s rights, the Plaintiffs also request
                                                              declaratory judgment on several issues related to Gerard.
                                                              Defendants argue that the request for declaratory
                                                              judgment relief should be dismissed because the
g. Count VII (Recoupment and Adjustment of the loan           Complaint does not support a finding that the Mortgage is
               pursuant to G.L. 140D)                         unenforceable against Donna or that, in the alternative,
                                                              any alleged defect in the Mortgage has been cured
*9 In Count VII, the Plaintiffs request “an adjustment of
                                                              automatically under Massachusetts law because of the
the loan pursuant to G.L. 140D” based on their “right to
                                                              passage of time.
rescind” the Mortgage. Complaint at ¶¶ 79–78. A claim
for rescission under chapter 140D is governed by the
                                                              Under the Declaratory Judgment Act, 28 U.S.C. §
statute of limitations in § 10(f), which states, “an
                                                              2201–2202 (“DJA”), the Court has “substantial discretion
obligor’s right of rescission shall expire four years after
                                                              in deciding whether to declare the rights of litigants.”
the date of consummation of the transaction or upon the
                                                              MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 136
sale of the property, whichever occurs first.” Mass. Gen.
                                                              (2007); see also El Dia, Inc. v. Hernandez Colon, 963
Laws ch. 140D, § 10(f). Here, the deadline to a claim for
                                                              F.2d 488, 493 (1st Cir. 1992). Requests for declaratory
rescission under chapter 140D was July 25, 2009, four
                                                              judgment are analyzed under the same Rule 12(b)(6)
years after the execution of the Mortgage and the Note.
                                                              standard as all other counts in a complaint. See Cardigan
See Complaint at ¶¶ 8, 12. Since Plaintiffs filed on March
                                                              Mountain Sch. v. N.H. Ins. Co., 787 F.3d 82, 87 (1st Cir.
2, 2016, their claim for rescission under chapter 140D is
                                                              2015) (applying Twombly and Iqbal to declaratory
barred by § 10(f). Accordingly, Count VII is dismissed.
                                                              judgment action); see also Alternative Energy, Inc. v. St.
                                                              Paul Fire & Marine Ins. Co., 267 F.3d 30, 34 (1st Cir.
                                                              2001) (evaluating requests for declaratory judgment under
                                                              Rule 12(b)(6)). Requests for declaratory judgment must
                                                              plead sufficient facts showing the existence of rights to be
                                                              clarified by declaratory judgment. See, e.g., Wilmot v.
  h. Count VIII (Violation of Massachusetts General           Tracey, 938 F. Supp. 2d 116, 150 (D. Mass. 2013)
            Laws chapters 244 and 183)                        (dismissing a request for declaratory relief in a § 1983 suit
                                                              because the plaintiff failed to allege the unconstitutional
Plaintiffs allege that the “defendants or its [sic] agents    policy and constitutional harm needed to support his
have caused to be filed documents which would be in           claim); Tocci Bldg. Corp. of N.J., Inc. v. Va. Sur. Co.,
violation of G.L. 244 and 183.” Id. at ¶ 82. There are        750 F. Supp. 2d 316, 325–27 (D. Mass. 2010) (holding
around one hundred and ten sections contained in              that request for declaratory judgment on insurance
Massachusetts General Laws chapters 244 and 183. The          indemnification survived a Rule 12(b)(6) motion because
Plaintiffs do not cite to any specific section in those       the plaintiff had carefully pleaded the particulars of the
chapters as the basis for their claim or identify what        insurance agreement and the incident that potentially
actions the Defendants undertook that violated those          triggered coverage).
provisions. Neither the Court nor Defendants can be
expected to guess what specific provisions Defendants         Defendants have been unable to show why the declaratory
have allegedly violated and by what actions. See Foley v.     judgment requests regarding whether the Bank can
Wells Fargo Bank, N.A., 772 F.3d 63, 78–79 (1st Cir.          foreclose on the Property even though Donna did not sign
2014). Thus, Count VIII is dismissed.                         the Mortgage and Gerard could not have signed on her
                                                              behalf must be dismissed at this stage. The core of
                                                              Defendants’ argument is that “Plaintiffs have admitted by
                                                              Mr. Penney’s signature on behalf of Ms. Penney pursuant
                                                              to the POA—which Mr. Penney himself referenced in the
                                                              signature according to the notary—is an admission
                                                              against Plaintiffs that Mr. Penney in fact had the authority
     i. Count I (Multiple Requests for Declaratory
                                                              to execute the Mortgage on Ms. Penney’s behalf.” [ECF
                       Judgment)                              No. 27 at 6–7]. Defendants do not cite any case law to
                                                              suggest that a claim involving a facially valid mortgage
In Count I, the Plaintiffs make several requests for
                                                              can be dismissed where the Plaintiffs now dispute the
declaratory judgment, including that the Mortgage is

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      8
              Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 22 of 26


Penney v. Deutsche Bank National Trust Company, Not Reported in Fed. Supp. (2017)
2017 WL 1015002

validity of that Mortgage. The only case Defendants cite                omissions, be effective for all
in this section is Davis v. Meenan, 169 N.E. 145, 145                   purposes to the same extent as
(Mass. 1930), which suggests that whether an execution                  though the instrument and the
was valid involves questions of fact that cannot be                     record thereof had originally not
resolved at the motion to dismiss stage. Moreover, it is                been subject to the defect,
unclear why Gerard’s signature on the Mortgage would be                 irregularity or omission, unless
an admission against Donna. The parties have not                        within said period of ten years a
submitted any durable power of attorney and the Court                   proceeding is commenced on
must view the well-pleaded facts in Plaintiffs’ favor at                account of the defect, irregularity
this stage. Furthermore, Defendants have failed to cite                 or omission, and notice thereof is
authority for the proposition that, under Massachusetts                 duly recorded in said registry of
law, if Gerard were not empowered to sign the Mortgage                  deeds and indexed and noted on the
at issue on Donna’s behalf, the Mortgage would                          margin thereof under the name of
nonetheless be enforceable against Donna in this case.                  the signer of the instrument and, in
                                                                        the event of such proceeding,
*10 Citing Mass. Gen. Laws ch. 184, § 24, Defendants                    unless relief is thereby in due
also argue in summary fashion that any defect in the                    course granted.
Mortgage was automatically cured after ten years. Section
24 provides:
                                                            Section 24 has been described as a “statute of repose”
                                                            because “[t]he ten-year period stated in § 24 simply
            When any owner of land the title to             allows those individuals whose rights have been affected
            which is not registered, or of any              by the purported conveyance to commence a proceeding
            interest in such land, signs an                 to vindicate their rights, but once ten years have elapsed,
            instrument in writing conveying or              the rights of those parties to challenge the validity of the
            purporting to convey his land or                conveyance are lost.” Bank of Am., N.A. v. Casey, 52
            interest, or in any manner affecting            N.E.3d 1030, 1038 (Mass. 2016). Plaintiffs are now
            or purporting to affect his title               challenging the Bank’s ability to foreclose on the Property
            thereto, and the instrument,                    because the Mortgage, viewing all well-pleaded facts in
            whether or not entitled to record, is           Plaintiffs’ favor, was not signed by Donna and Gerard did
            recorded, and indexed, in the                   not have the authority to sign on her behalf. Section 24
            registry of deeds for the district              appears to apply to an owner of property who “signs an
            wherein such land is situated, and a            instrument in writing conveying or purporting to convey
            period of ten years elapses after the           his land or interest.” Mass. Gen. Laws ch. 184, § 24.
            instrument is accepted for record,              Here, however, Plaintiffs claim that Donna never signed
            and the instrument or the record                the Mortgage, and thus Defendants’ mere citation to
            thereof     because      of    defect,          Section 24, without more, does not establish that the
            irregularity or omission fails to               problem alleged with the Mortgage qualifies as a defect
            comply in any respect with any                  that is automatically cured under chapter 184, § 24.
            requirement of law relating to seals,           Accordingly, Defendants have failed to show that
            corporate or individual, to the                 dismissal of the declaratory judgment requests related to
            validity of acknowledgment, to                  the enforceability of the Mortgage against Donna is
            certificate of acknowledgment,                  appropriate at this stage.
            witnesses, attestation, proof of
            execution, or time of execution, to             The remaining declaratory judgment requests in Count I,
            recitals of consideration, residence,           however, must be dismissed because they are
            address, or date, to the authority of           insufficiently pleaded.7 The Plaintiffs make numerous
            a person signing for a corporation              requests for declaratory judgment that duplicate their
            who purports to be the president or             other causes of action, which the Court has already
            treasurer or a principal officer of             dismissed under Rule 12(b)(6), and seem distinct from the
            the corporation, such instrument                requests involving Donna. The requests in paragraphs 34
            and the record thereof shall                    and 40 are duplicative of Count VII, which requests
            notwithstanding any or all of such              “recoupment and adjustment of the loan Pursuant to G.L.
            defects,       irregularities     and           140D.” Complaint at 13. The requests in paragraphs 35
               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                   9
               Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 23 of 26


Penney v. Deutsche Bank National Trust Company, Not Reported in Fed. Supp. (2017)
2017 WL 1015002

and 36, involving Gerard’s rights under certain                            she] is likely to succeed on the merits, [2] that he [or she]
agreements, seem to duplicate the breach of contract                       is likely to suffer irreparable harm in the absence of
claims. The request in paragraph 38 vaguely alludes to                     preliminary relief, [3] that the balance of equities tips in
“all foreclosure laws, rules and regulations,” which                       his [or her] favor, and [4] that an injunction is in the
cannot, as explained above, satisfy Rule 8(a)(2).                          public interest.” Winter v. Natural Res. Def. Council, Inc.
Similarly, the request in paragraph 39 must be dismissed                   555 U.S. 7, 20 (2008). In this analysis, the most important
because it generally states, without more, “that there exist               factor is the likelihood of success on the merits. Corp.
clear violations of the required disclosure laws, rules and                Techs., Inc. v. Harnett, 731 F.3d 6, 10 (1st Cir. 2013). The
regulations,” which would affect the mortgage’s validity.                  Plaintiffs do not argue that they have met the standard for
Accordingly, the declaratory judgment requests regarding                   issuing preliminary injunctions. Further, at this stage, it
the enforceability of the Mortgage against Donna remain,                   does not appear likely that Plaintiffs will succeed on the
but the remainder are dismissed.                                           merits. Accordingly, the request for a preliminary
                                                                           injunction is denied.




j. The Plaintiffs’ Request for a Preliminary Injunction                       IV. CONCLUSION
                                                                           For the reasons discussed above, the Defendants’ motion
*11 At the end of the Complaint, in the prayer for relief,                 to strike [ECF No. 33] is GRANTED in part and
the Plaintiffs request a preliminary injunction to stop the                DENIED in part. Further, Defendants’ motion to dismiss
foreclosure of the Property. Complaint at ¶ 83(i). Courts                  [ECF No. 26] is GRANTED in part and DENIED in part.
may consider an application for a preliminary injunction                   It is denied with respect to the requests for declaratory
even if it is in the body of the complaint. See, e.g., Cuevas              judgment regarding Donna in Count I, but granted with
v. DiPaulo, No. 11-cv-10869-WGY, 2011 WL 2118268,                          respect to the remaining requests in Count I, and Counts
at *6 (D. Mass. May 23, 2011) (considering and denying                     II through VIII. Finally, the Plaintiffs’ request for a
a request for a temporary restraining order in the body of                 preliminary injunction in the prayer for relief in the
a complaint); Duclerc v. Bender, No. 10-cv-12050-DPW,                      Complaint is DENIED.
2010 WL 5283292, at *2 (D. Mass. Dec. 16, 2010) (same,
with a request for either a temporary restraining order or a               SO ORDERED.
preliminary injunction); Haverstick v. Gerry, No.
15-cv-94-JD, 2015 WL 1457950, at *2 (D.N.H. Mar. 30,
2015) (granting defendant time to respond to request for                   All Citations
preliminary injunction made in the complaint).
                                                                           Not Reported in Fed. Supp., 2017 WL 1015002
In order for a plaintiff to secure a preliminary injunction,
he or she must show all of the following: “[1] that he [or

Footnotes

1      The Mortgage itself is attached as an exhibit to the Defendants’ motion to dismiss. [ECF No. 27-2]. As is discussed below, the
       Court may consider this document when evaluating a motion to dismiss under Rule 12(b)(6), even though it is not attached to the
       Complaint itself, because its authenticity is undisputed, it is central to Plaintiffs’ claims, and it is sufficiently referred to in the
       Complaint. See Gilmore v. Citigroup, Inc. (In re Citigroup, Inc.), 535 F.3d 45, 52 (1st Cir. 2008).

2      Under Massachusetts law, a homeowner may formally declare their home to be a “homestead,” which, subject to numerous
       exceptions, exempts the property “from the laws of conveyance, descent, devise, attachment, seizure, execution on judgment,
       levy and sale for payment of debts or legacies.” Mass. Gen. Laws ch. 188, § 3(b). Two such exceptions are that the homestead
       declaration cannot impede “a lien on the home recorded prior to the creation of the estate of homestead” or “a mortgage on the
       home.” Id. at §§ 3(b)(2) and 3(b)(3). The Mortgage predates the declaration of homestead. Complaint at ¶¶ 8, 16.

3      The Court may consider the certified copy of the record from Barnstable County Superior Court [ECF No. 13], where this suit
       began, without converting this motion to dismiss into a motion for summary judgment. See Giragosian v. Ryan, 547 F.3d 59, 66
       (1st Cir. 2008) (courts may consider state court records when deciding a motion to dismiss because they are public record); see
       also Xiao Wei Yang Catering Linkage in Inner Mong. Co., LTD. v. Inner Mong. Xiao Wei Yang USA, Inc., 150 F. Supp. 3d 71, 76 (D.
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                       10
              Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 24 of 26


Penney v. Deutsche Bank National Trust Company, Not Reported in Fed. Supp. (2017)
2017 WL 1015002

       Mass. 2015) (same).

4      The Plaintiffs also argue that Defendants’ motion to strike and motion to dismiss should be denied because the Defendants did
       not comply with Local Rule 7.1(a)(2), which requires the lawyers for the parties to confer before either side files an adversary
       motion. See [ECF Nos. 33, 37]; LR, D. Mass. 7.1(a)(2). While “a litigant’s failure to observe the Local Rules invites sanctions,
       omitting to confer prior to filing a motion certain to be opposed does not warrant so severe a sanction as summary denial.”
       Converse, Inc. v. Reebok Int’l Ltd., 328 F. Supp. 2d 166, 174 n.7 (D. Mass. 2004). “In most cases ... the appropriate remedy for a
       violation of Rule 7.1 is not to strike the motion; it is the assessment of sanctions under Fed. R. Civ. P. 11.” Robinson v. Mass. Dep’t
       of Unemp’t Assistance, No. 14-cv-13613-ADB, 2016 U.S. Dist. Lexis 139172, at *6, 2016 WL 5867408 (D. Mass. Oct. 6, 2016). The
       motion to strike was certain to be opposed, as indeed it was, so summary denial is not the appropriate sanction. Instead, the
       Court may consider sanctions under Federal Rule of Civil Procedure 11. This analysis applies with equal force to the Defendants’
       motion to dismiss, which was also filed without the requisite conference with Plaintiffs’ counsel. See [ECF Nos. 26, 31 at 3]. The
       Court warns the Defendants that it must comply with the Local Rules or risk sanctions.

5      When discussing IIED, Massachusetts courts routinely cite the Restatement (Second) of Torts, § 46. See, e.g., Agis, 355 N.E.2d at
       318–19; Foley v. Polaroid Corp., 508 N.E.2d 72, 82 (Mass. 1987).

6      Effective January 1, 2016, the Massachusetts General Court amended Massachusetts General Laws chapter 244, § 35A. 2010
       Mass. Legis. Serv. Ch. 258 (S.B. 2407) (West). This amendment included removal of § 35A(h). The provisions of the old § 35A(h)
       were shifted to the current § 35A(c).

7      Plaintiffs have included numerous requests for declaratory judgment within single paragraphs, making it challenging to isolate
       each request. From the Court’s reading of the Complaint, the surviving declaratory judgment requests are contained in
       paragraphs 32–33, 37, and the last sentence of 40.




End of Document                                                           © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    11
               Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 25 of 26


Vasquez v. Elco Administrative Services, Not Reported in N.E.2d (2001)
14 Mass.L.Rptr. 173, 2001 WL 1631535




                 14 Mass.L.Rptr. 173                             The driver’s insurer has filed a pretrial motion “to sever
           Superior Court of Massachusetts.                      claims and stay discovery” by which it seeks an order
                                                                 “that any discovery pertaining to the plaintiff’s G.L. c.
          Milagros VASQUEZ, Plaintiff,                           93A and G.L. c. 176 claim be stayed, including any
                      v.                                         discovery from any party to this lawsuit involving a
    ELCO ADMINISTRATIVE SERVICES, et al.,                        request for Arbella’s claim file until judgment is entered
                  Defendants.                                    on the underlying negligence claim the plaintiff has filed
                                                                 against defendant Keren Castillo as well as the underlying
                   No. CIV. A. 01-3029L.                         requested declaratory judgment against Arbella.” The
                              |                                  rationale supplied by defendant Arbella is that until the
                       Dec. 17, 2001.                            liability of its insured is determined, “the defense of its
                                                                 insured may be seriously hampered by discovery initiated
                                                                 by the injured claimant against the insurer. See Bixby v.
                                                                 Allstate Ins. Co., 1986 Mass.App. Div. 118, 119, citing
                                                                 Royal Globe Ins. Co. v. Superior Court of Butt County, 23
                                                                 Cal.3d 880, 502 P.2d 329 (1979). Defendant Arbella
                                                                 points to the potential for the inappropriate disclosure
                                                                 materials in its claims file that it gathered or prepared in
                                                                 anticipation of litigation and as to which there is a basis
   MEMORANDUM OF DECISION AND ORDER                              for the assertion of a work-product privilege, among
REGARDING MOTION TO SEVER OR STAY CERTAIN                        others. Defendant Arbella relies on two single justice
               DISCOVERY                                         opinions in which the single justice of the Appeals Court
                                                                 suggests that it is appropriate to fashion protective orders
                                                                 in such cases because the G.L. c. 93A and G.L. c. 176D
PETER W. AGNES, JR., Justice.                                    claims against an insurer are premature until its insured
                                                                 has been found liable. See Belcher v. Pawtucket Mut. Ins.
*1 The plaintiff Milagros Vasquez (hereafter,”the                Co., Appeals Court No. 89-J-672 (September 27,
plaintiff”) has brought a civil action against the driver of a   1989)(Kass, J.); Gross v. Liberty Mutual Ins. Co., Appeals
vehicle in which she was a passenger, defendant Keren            Court No. 84-0138 (April 24, 1984).
Castillo (hereafter, “the driver”), the rental company that
owned the vehicle (defendant Enterprise Rent-A-Car               *2 Defendant ELCO maintains that the relief sought by
Company)(hereafter, “Enterprise”), its third party               defendant Arbella is “far too broad” and that under basic
administrator      (Defendant      ELCO       Administrative     principles of pretrial discovery it is “entitled to any and all
Services)(hereafter “ELCO”), and the driver’s insurance          materials contained in Arbella’s claims file so long as the
carrier (defendant Arbella Insurance Company). The               material is not privileged.” Defendant ELCO’s
plaintiff alleges that the driver was negligent and caused       Opposition at 3, citing Cronin v. Strayer, 392 Mass. 525,
her to suffer personal injuries. The plaintiff also seeks a      534 (1984) & Mass. R. Civ. P. 26(b)(1). The defendant is
declaratory judgment that either the driver’s insurer            correct. “Mutual knowledge of all the relevant facts
(defendant Arbella) or the rental company’s administrator        gathered by both parties is essential to proper litigation.”
(defendant ELCO) is obliged to provide coverage.                 Atlas Tack Corp. v. Donabed, 47 Mass.App.Ct. 221, 224
Finally, the plaintiff alleges that the driver’s insurer, the    (1999) citing Strom v. American Honda Motor Co., 330,
rental car company and its insurer have violated G.L. c.         336 (1996). Either party therefore may compel the other
93A and G.L. c. 176D by unreasonably failing to provide          to “disgorge whatever facts he has in his possession not
the plaintiff with insurance coverage.                           otherwise privileged and protected from discovery.”
                                                                 Hickman v. Taylor, 329 U.S. 495, 501 (1947). See Mass.
An earlier motion by defendants ELCO and Enterprise              R. Civ. P. 26(b)(1). Not everything that may be contained
sought severance and a protective order with reference to        in an insurance company’s claims file is protected from
the plaintiff’s claims under G.L. c. 93A and G.L. c. 176D.       discovery in a negligence action brought against its
The court denied the motion for severance, but ordered a         insured. The extent of a party’s discovery obligations
stay of any further discovery with respect to the claims for     does not turn on idiosyncracies such as the categories
relief under G.L. c. 93A and G.L. c. 176D pending further        used in support of its information storage and retrieval
order of the court.                                              system. The impact of these principles is that a party is

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          1
              Case 3:19-cv-30103-KAR Document 23 Filed 10/22/19 Page 26 of 26


Vasquez v. Elco Administrative Services, Not Reported in N.E.2d (2001)
14 Mass.L.Rptr. 173, 2001 WL 1631535

entitled to discover from another party all information that   pending further order of the court, any discovery that
is or could be of use with respect to any issue in the case    relates solely to those claims is stayed pending further
so long as it is not protected from disclosure by a            order of the court. The burden is on the party resisting
privilege. Ultimately, “the conduct and scope of discovery     discovery to establish that the discovery sought by the
is within the sound discretion of the judge.” Judge            requesting party relates exclusively to the claims that have
Rotenberg Educ. Ctr., Inc., v. Commissioner of the Dep’t       been stayed and/or is protected by a privilege. When the
of Mental Retardation (No. 1), 424 Mass. 430, 461              privilege asserted is the so-called work product privilege,
(1997).                                                        the burden is on the party resisting discovery to establish
                                                               that the material sought was prepared or obtained in
Respect for these principles of civil discovery requires a     anticipation of litigation.
more particularized approach than that sought by
defendant Arbella. As this court observed in Meszar v.         *3 “The mere possibility that a certain event might lead to
Horan, Worcester Superior Court 99-0788B (November             future litigation does not render privileged all documents
16, 1999) (Toomey, J.): “An Insurance company resisting        prepared subsequent to that event. The determinative
discovery, must, therefore, establish a factual basis upon     question is whether the prospect of litigation was the
which it can demonstrate that it did not prepare certain       primary motivating purpose behind the creation of a
documents in the ordinary course of business. Such a           particular document.” Meszar v. Horan, supra. Even
demonstration might be accomplished by segregating             when there is a valid basis for the assertion of a privilege,
documents, contained in its claims files, into trial           the party resisting discovery may be required to prepare
preparation materials and nontrial preparation materials.”     and produce a log containing a descriptive list of the
                                                               materials that are subject to a privilege. See, e.g., Decelle,
                                                               Inc. v. B & M Realty Nominee Trust, No. CA994075
                                                               (Sept. 19, 2000)(Lopez, J.). The motion by defendant
                                                               Arbella is otherwise DENIED.


                         ORDER                                 All Citations
Based on the above, the motion by defendant Arbella to         Not Reported in N.E.2d, 14 Mass.L.Rptr. 173, 2001 WL
sever claims and stay discovery is ALLOWED IN PART             1631535
and DENIED IN PART. The plaintiff’s claims under G.L.
c. 93A and G.L. c. 176D having previously been stayed
End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           2
